DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 29-36 are presently under examination. Claims 1-28 are cancelled. 
Domestic Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a continuation application of U.S. Patent Application No. 17/746,669, filed May 17, 2022, which is a continuation application of U.S. Patent Application No. 16/952,507, filed November 19, 2020, which is a continuation application of U.S. Patent Application No. 16/849,121, filed April 15, 2020, which is a continuation application of U.S. Patent Application No. 16/559,423, filed September 3, 2019, which application is a continuation application of U.S. Patent Application No. 16/226,592, filed December 19, 2018, which application is a continuation application of U.S. Patent Application No. 15/967,280, filed April 30, 2018, which application is a continuation application of U.S. Patent Application No. 15/639,610, filed June 30, 2017, now U.S. Patent No. 10,032,000, which application is a continuation application of U.S. Patent Application No.14/871,020, filed September 30, 2015, now U.S. Patent No. 9,727,692, which application is a continuation application of U.S. Patent Application No. 14/474,034, filed August 29, 2014, now U.S. Patent No. 9,183,496, which application claims priority to U.S. Provisional Patent Application Serial No. 61/872,611, filed August 30, 2013.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/04/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copies of any cited publications have been received, nor is there any indication that cited publications have been filed in a parent application. The IDS has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
Regarding claim(s) 29, 36, the claimed invention is directed to a system, device, and method that performs a process, and therefore falls within one of the four statutory categories. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03.
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the following steps encompass the abstract idea:
 (b) providing, by the computing system, as input to one or more models, one or more features of the set of data; (c) generating, by the computing system using the one or more models, output detecting one or more genomic regions within the set of data, wherein the one or more detected genomic regions comprise polymorphisms; and (d) generating, by the computing system, using an evaluation of the detected genomic regions, output indicating a likelihood of cancer tumor.
In this case, the above steps encompass analyzing data and performing calculations that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Even though the claims recite a processor, the claims do not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
Additionally, the above steps encompass a mathematical concept because the act of using a model for generating data (i.e. performing calculations) constitutes a mathematical relationship. This position is supported by applicant’s own specification, which teaches using a HMM for detecting deletions [0025]. Therefore, when read in light of the specification, the claimed steps clearly encompass a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this case, the claimed steps that are not part of the abstract idea are as follows: 
(a) receiving…a set of data resulting from whole genome sequencing performed on a free DNA nucleic acid sample of a subject, wherein the free DNA nucleic acid sample is isolated from one or more of plasma or serum; 											
In this case, the claimed selecting steps encompass gathering data for use by the abstract idea. As such, these steps amount to insignificant extra-solution activity. MPEP 2106.05(g) provides the following examples of activities that the courts have found to be insignificant extra-solution activity. 
With regards to the recited memory and processor, these are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h). In other words, the claimed method as a whole does not use the information generated by the abstract idea in any real-world application but merely uses the abstract idea to generate more accurate data.  Moreover, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps amount to nothing more than insignificant extra-solution activity. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Therefore, even upon reconsideration, there is nothing unconventional with regards to the above non-abstract steps. See MPEP 2106.05(d)(Part II). In other words, there is nothing unconventional about the steps and/or devices used for receiving data and the examiner takes official notice that the claims non-abstract steps were routine and conventional in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 30-35 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claim 30 further limits the nature of the data being obtained for use by the abstract idea. As such, these claims are not drawn to eligible subject matter as they are directed to insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2, and Step 2B analysis). Claim 31, 32, 33, 34, 35, further limit the specificity of the abstract idea and therefore are also directed to an abstract idea for reasons discussed above (Step 2A, prong 1, analysis). For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 29, 36 is/are also rejected due to said dependency.   
Claims 29 and 36 recite “sequencing performed on a free DNA nucleic acid sample.” It is unclear what is meant by a “free DNA nucleic acid sample” such that the artisan would know how to avoid infringement, i.e. what constitutes “free DNA”. Moreover, the term “DNA nucleic acid” samples is redundant. A review of the specification does not provide any limiting definition that would serve to clarify the scope. Clarification is requested via amendment. 
Claims 29 and 36 recite “(b) providing, by the computing system, as input to one or more models, one or more features of the set of data.” In this case, it is unclear as to the metes and bounds of the claimed “model” steps such that the artisan would know how to avoid infringement.  For example, one of skill in the art would know that mathematical models must have well-defined parameters and/or equations (in order to make use of the data that is being input into them). In this case, however, no such parameters or equations are being claimed. The specification generically discloses using a HMM for detecting genomic deletions [0029], however this is not commensurate in scope with what is being claimed. As a result, the boundary of the mathematical model required to achieve the claimed result cannot be drawn. Clarification is requested via amendment. 
Claims 29 and 36 recite “(c) generating, by the computing system using the one or more models, output detecting one or more genomic regions within the set of data, wherein the one or more detected genomic regions comprise polymorphisms; and (d) generating, by the computing system, using an evaluation of the detected genomic regions, output indicating a likelihood of cancer tumor.” In this case, the claims fail to clarify the boundaries of the computational steps intended by the “generating” steps such that the artisan would know how to avoid infringement.  As a result, it is unclear what computational techniques are included or excluded by the claim language such that one of ordinary skill in the art would know how to avoid infringement. In addition, the claims do not set forth any such elements or steps necessary for “using” the claimed model to achieve the intended result, nor does the specification provide any limiting definition for the claimed “model”. In fact, the second “generating” relies upon using an evaluation that has not even been previously determined or positively recited in the claims. As such, the claims are indefinite as they merely recite a use without any active, positive steps delimiting how these steps are actually practiced. See MPEP § 2173.05(q). Clarification is requested via amendment. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al. (Bioinformatics; Vol.25, no.10, 2009, pages1244–1250). 
Chu teaches a statistical model for whole genome sequencing and using the model for diagnosing fetal genetic disease. Regarding claims 29, 36, Chu teaches obtaining whole genomic DNA from samples and performing sequencing [Section 2.1, 2.2]. Chu teaches using a statistical model for analyzing the whole genome sequencing results [Section 2.3], which reads on the claimed providing and generating steps. Chu does not specifically teach generating output indicating a likelihood of a cancerous tumor. However, Chu makes obvious this feature by using the statistical model for calculating the conditional likelihood that samples contain normal and trisomy 21 genomes [page 1246, col. 1] and by teaching that their model can be used for diagnosis and/or prognosis of other diseases such as cancer [page 1248, col. 2]. 
Regarding claim(s) 30-32, Chu teaches or suggests all aspects of these limitations. Regarding claim(s) 30, Chu teaches performing PCR (i.e. amplification) prior to sequencing [page 1246, col. 2]. Regarding claim(s) 31, Chu teaches modeling a plurality of features [page 1245, col. 2, page 1246, col. 1] which must necessarily be selected. Regarding claim(s) 32, Chu does not specifically teach ANOVA but reasonably suggests this feature by performing statistical analysis that includes variance calculations [page 1246, col. 1]. Regarding claim(s) 35, Chu teaches determining variations in GC content [Section 2.3], which broadly reads on base changes. 

Claims 33 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al. (Bioinformatics; Vol.25, no.10, 2009, pages1244–1250), as applied to claims 29-32 and 35, and further in view of Saeys et al. (Bioinformatics, Vol. 23, no. 19, 2007, pages 2507–2517).
Chu teaches a statistical model for whole genome sequencing and using the model for diagnosing fetal genetic disease, as set forth above. 
Chu does not specifically teach the various types of models recited in claims 33 and 34. However, Saeys teaches a review of various feature selection techniques in bioinformatics, including the use of SVMs and ANOVA for sequence analysis and feature selection, respectively [Section 3.1, 3.2]. Therefore, as the choice of model is nothing more than a design choice, it would have been obvious to one of ordinary skill to have modified the model Chu by alternatively using an SVM model or ANOVA, as such models were conventionally used for bioinformatics analysis, and since Chu already uses a statistical model for sequence analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619